          Case 09-32824-rcj    Doc 3696   Entered 02/17/21 08:55:19       Page 1 of 3



1    SULLIVAN, HILL, REZ & ENGEL
     A Professional Law Corporation
2     James P. Hill, CA SBN 90478 (Pro Hac Vice)
      Jonathan S. Dabbieri, CA SBN 91963 (Pro Hac Vice)
3     Elizabeth E. Stephens, NV SBN 5788
     228 South Fourth Street, First Floor
4    Las Vegas, NV 89101
     Telephone: (702) 382-6440
5    Fax Number: (702) 384-9102

6    Attorneys for Chapter 7 Trustee,
     William A. Leonard, Jr.
7
                                UNITED STATES BANKRUPTCY COURT
8
                                        DISTRICT OF NEVADA
9
     In re                                           )    CASE NO. BK-S-09-32824-RCJ (Lead Case)
10                                                   )
     ASSET RESOLUTION, LLC,                          )    Jointly Administered with Case Nos.:
11                                                   )    BK-S-09-32831-RCJ; BK-S-09-32839-RCJ;
                           Debtor.                   )    BK-S-09-32843-RCJ; BK-S-09-32844-RCJ;
12                                                   )    BK-S-09-32846-RCJ; BK-S-09-32849-RCJ;
                                                     )    BK-S-09-32851-RCJ; BK-S-09-32853-RCJ;
13                                                   )    BK-S-09-32868-RCJ; BK-S-09-32873-RCJ;
                                                     )    BK-S-09-32875-RCJ; BK-S-09-32878-RCJ;
14                                                   )    BK-S-09-32880-RCJ; BK-S-09-32882-RCJ
                                                     )
15                                                   )    Chapter 7
     Affects:                                        )
16        All Debtors                                )
          Asset Resolution, LLC, 09-32824            )    REPLY IN SUPPORT OF OBJECTION
17        Bundy 2.5 Million SPE, LLC, 09-32831       )    TO CLAIMS 13-1 AND 13-2 OF THE
          Bundy Five Million SPE, LLC, 09-32839      )    INTERNAL REVENUE SERVICE
18                                                   )
          CFP Anchor B SPE, LLC, 09-32843            )    Date: February 22, 2021
19        CFP Cornman Toltec SPE, LLC, 09-32844      )    Time: 10:00 a.m.
          CFP Gess SPE LLC, 09-32846                 )    Judge: Hon. Robert C. Jones
20        CFP Gramercy SPE, LLC, 09-32849            )
          Fiesta Stoneridge, LLC, 09-32851           )
21                                                   )
          Fox Hills SPE, LLC, 09-32853
                                                     )
22        HFAH Monaco SPE, LLC, 09-32868             )
          Huntsville SPE, LLC, 09-32873              )
23        Lake Helen Partners SPE, LLC, 09-32875     )
          Ocean Atlantic SPE, LLC, 09-32878          )
24        Shamrock SPE, LLC, 09-32880                )
          10-90 SPE, LLC, 09-32882                   )
25                                                   )
26

27

28



     416663-v1                                     -1-
           Case 09-32824-rcj        Doc 3696     Entered 02/17/21 08:55:19       Page 2 of 3



1                By its Proof of Claim 13-2, the IRS asserted claims for 2008 and 2009 unpaid FICA taxes.

2    With his objection, the trustee submitted the declaration of Stacy Chiang, dkt. no. 3556, one of the

3    estate’s accountants, in which she declared that her review of the debtor’s records established that

4    the debtor had no employees in either tax year and therefore no FICA tax liability. In its response to

5    the trustee’s objection, dkt. no. 3605, the IRS conceded the objection as to tax year 2009, except for

6    the asserted penalty, but continued to assert a claim for tax year 2008. The response, however,

7    simply referenced, but did not attach, a 2008 return, and a cryptic “transcript” which simply stated

8    an amount due, with no supporting documentation.

9                As is explained in the Declaration of Jonathan S. Dabbieri, served and filed concurrently
10   herewith, the estate’s accountants subsequently located in the debtor’s records an amended 2008 tax
11   return which had been prepared, prepetition, by Asset Resolution’s accountants. The amended return
12   reflected that no tax was due for 2008, however it is unclear if the amended return was filed with the
13   IRS. The estate’s accountants reviewed (not in the technical sense used by an accountant) the
14   amended return and based upon it and their review of the debtor’s books and records, prepared and
15   filed an amended return. That return is currently being processed by the IRS. A copy of the filed
16   amended return is attached to Mr. Dabbieri’s declaration.
17               Although a proof of claim is prima facie evidence of the claim’s validity, once an objection
18   which contains some controverting evidence is made to the claim, the burden of proof shifts back to
19   the claimant, who bears the ultimate burden of proving the claim’s validity by a preponderance of

20   the evidence. Litton Loan Servicing v. Garvida (In re Garvida, 347 B.R. 697, 704 (9th Cir. BAP

21   2006). Here, the IRS has presented no evidence contesting the detailed review of the debtor’s

22   records and prepared, but perhaps not filed, amended return, all of which culminated in the

23   accountants’ conclusion that no tax is due for 2008 and their preparation and filing of an amended

24   return reflecting this conclusion.

25   ///

26   ///

27   ///

28   ///



     416663-v1                                           -2-
          Case 09-32824-rcj          Doc 3696     Entered 02/17/21 08:55:19        Page 3 of 3



1                The IRS bears the ultimate burden of proof in establishing the validity of its claim. Its proof

2    falls entirely short of satisfying this burden and the objection to claim 13-2 should be sustained.

3    Alternatively, the objection hearing should be continued to permit the IRS to continue processing the

4    amended return.

5    Dated: February 17, 2021                                 SULLIVAN HILL REZ & ENGEL
                                                              A Professional Law Corporation
6
                                                              By: /s/ Jonathan S. Dabbieri
7
                                                              James P. Hill (Pro Hac Vice)
8                                                             Jonathan S. Dabbieri (Pro Hac Vice)
                                                              Elizabeth E. Stephens
9                                                             Attorneys for Chapter 7 Trustee,
                                                              William A. Leonard, Jr.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     416663-v1                                            -3-
